Citation Nr: 1604686	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for low back disability, status-post laminectomy, discectomy, nerve decompression, and fusion from L4 to the sacrum, including nerve damage of the lower extremities (also claimed as spondylolisthesis and spondylolysis), currently evaluated as 40 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) in the August 24, 2005, rating decision that assigned a 10 percent initial evaluation, for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active military duty from November 1982 to November 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from  August 2007 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.  The Board remanded the claims in February 2012 for additional development and adjudicative action, and the claims have now been returned to the Board for further appellate review.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran informed VA in writing that he wanted to withdraw his appeal for a rating higher than 40 percent for his low back disability.

2.  There is no undebatable error of fact or law in the August 24, 2005, rating decision which would change the disposition of the assignment of an initial 10 percent rating for the Veteran's low back disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating higher than 40 percent for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The August 24, 2005, rating decision which assigned an initial 10 percent rating for the Veteran's service-connected low back disability did not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In November 2014, the Veteran submitted a written statement indicating his desire to withdraw the appeal for entitlement to a rating higher than 40 percent for his low back disability.  Specifically, the Veteran stated that he "never asked for a rating higher than 40 percent" for the lumbar disability and that he was "satisfied" with the evaluation assigned.  As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for a rating higher than 40 percent for the low back disability and it must be dismissed.

VA's Duties to Notify and Assist

The duties to notify and assist are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).


Legal Criteria

An unappealed decision of the RO becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad, general, and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  Id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Factual Background and Analysis

The Veteran claims CUE in the August 2005 rating decision that assigned an initial 10 percent rating for his service-connected low back disability.  He asserts that the RO did not consider all relevant diagnostic codes when it assigned this initial rating and that such action constitutes CUE.  He contends that his disability warrants a higher rating under the rating criteria for disabilities of the spine that were in effect prior to September 2002, and specifically claims that his low back disability warrants a 60 percent rating under Diagnostic Code 5293.

In an August 2000 rating decision, the RO granted the Veteran's claim for service connection for spondylolysis of the lumbar spine.  The RO assigned a noncompensable rating for the low back disability, effective from June 1998, under Diagnostic Code 5010, pertaining to arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  However, in a November 2011 rating decision, the RO severed service connection for the lumbar spondylolysis on the basis of CUE.  The Veteran appealed the November 2001 rating decision, and in an April 2005 decision, the Board restored service connection for the Veteran's low back disability (identified as spondylolysis and spondylolisthesis).  

During the pendency of the Veteran's appeal of the severance of service connection for his low back disability, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (reclassified as Diagnostic Code 5243) for intervertebral disc syndrome.

Prior to September 23, 2002, lumbar spine disabilities were rated under Diagnostic Code 5295, for lumbosacral strain, and Diagnostic Code 5292, for limitation of motion.
 
Under Diagnostic Code 5295, a noncompensable rating was warranted for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  A 40 percent rating was warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent rating was the maximum schedular rating allowable under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

In addition, Diagnostic Code 5292 provided for a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent rating for moderate limitation of motion of the lumbar spine, and a maximum 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002).  

Diagnostic Code 5285 provided that residuals of fractured vertebra, without cord involvement, and with an abnormal mobility requiring a neck brace warranted a 60 percent rating.  For instances of demonstrable deformity of a vertebral body, an additional 10 percent rating was warranted.  Residuals of a fractured vertebra with cord involvement, requiring long leg braces, or being bedridden, warranted a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Furthermore, Diagnostic Code 5293, in effect prior to September 23, 2002, was used to evaluate intervertebral disc syndrome.  Under that diagnostic code, a 10 percent rating was warranted for postoperative, cured intervertebral disc syndrome.  A 20 percent rating was warranted for moderate intervertebral disc syndrome, recurring attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, recurring attacks, with intermittent relief.  A maximum 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002 to September 25, 2003, intervertebral disc syndrome was evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent evaluation was assigned for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months and a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent evaluation was warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71,  Diagnostic Code 5293 (2003).

Note (1), which follows the rating criteria stated that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

In the August 2005 rating decision, the RO effectuated the April 2005 Board decision that restored service connection for the Veteran's low back disability.  The RO assigned an initial 10 percent rating for the disability effective from June 1998 based on evidence of characteristic painful motion of the lumbar spine.  In so doing, the RO determined that a higher rating was not assignable because the evidence failed to show the Veteran's low back disability was manifested by muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  For the period from March 31, 2001, the RO assigned a 20 percent rating for the disability based on a March 2001 VA examination report indicating that the Veteran experienced moderate limitation of motion of the lumbar spine.  The RO determined that a higher 40 percent was not warranted from this date because there was no evidence of severe limitation of motion of the lumbar spine.  Additionally, the RO determined that a 30 percent rating was not warranted because the evidence failed to show moderate limitation of motion of the lumbar spine with demonstrable deformity of a vertebral body from facture.  In assigning these ratings, the RO relayed that the rating criteria for diseases and injuries of the spine changed effective September 26, 2003, but determined that the Veteran's disability did not warrant a higher rating under the new rating criteria.  As an aside, the Board notes that on the associated rating code sheet, the RO listed the Veteran's disability ratings as having been assigned under the revised Diagnostic Code 5237 (2003) for lumbar strain, although the rationale for the assigned for the assigned ratings provided in the actual rating decision reflects consideration of the old rating criteria. 

At the time of the August 2005 rating decision, the evidence included the Veteran's statements, his service treatment records, post-service private medical records, VA treatment records and a November 2000 VA examination report.  These records indicate that the Veteran's disability was manifested primarily by pain and a limitation of motion and showed no evidence of a fracture of the spine.  The record at that time did not reflect findings of intervertebral disc syndrome or evidence of incapacitating episodes requiring bedrest prescribed by a physician due to the Veteran's service-connected low back disability.

After reviewing the evidence, the Board finds that the record does not reflect the August 2005 rating decision contained CUE regarding the assignment of disability ratings for the Veteran's low back disability.  The evidence does not show that the RO failed to properly consider the disability under the old rating criteria in effect prior to September 23, 2002.  Indeed, the August 2005 rating decision includes the RO's explanation that 10 percent and 20 percent ratings were warranted for the disability based on painful motion and moderate limitation of motion of spine, respectively, and thus reflects consideration of the old rating criteria.  Moreover, in the August 2005 rating decision, the RO detailed the rating criteria for even higher ratings under Diagnostic Code 5292 (limitation of motion), Diagnostic Code 5295 (lumbosacral strain), and Diagnostic Code 5285 (residuals of vertebra fracture), but ultimately found that higher evaluations were not warranted for the Veteran's low back.  The RO acknowledged that the rating criteria for diseases and injuries of the spine had been amended during the period of the claim, but determined that a higher rating was not warranted under the new criteria.  Simply, review of the August 2005 rating decision clearly reflects the RO's explicit consideration of the pertinent rating criteria, both old and new, when it assigned the initial, staged ratings for the Veteran's low back disability.  Thus, CUE is not shown based on the Veteran's allegations that the RO failed to evaluate his low back disability under the old rating criteria.  
 
The Veteran's argument of CUE based on his belief that a higher rating was warranted for his low back disability under Diagnostic Code 5293 also fails.  Here, the Board acknowledges that the August 2005 rating decision does not discuss whether a rating for the disability was assignable based on intervertebral disc syndrome.  However, in order for such omission to constitute CUE, it must be demonstrated that, had this diagnostic code been considered, the only appropriate conclusion would have been that an increased rating was warranted under Diagnostic Code 5293.  In this case, to be entitled to such a rating, the evidence of record must have shown, at a minimum, evidence of moderate intervertebral disc syndrome with recurring attacks prior to September 23, 2002, or evidence of incapacitating episodes lasting at least two weeks during a 12 month period from September 23, 2002, forward.  The Veteran has not identified any specific evidence of record at the time of the August 2005 rating decision that indicates his disability warranted a higher rating under Diagnostic Code 5293 and has merely asserted that the medical evidence shows a 60 percent rating is warranted under this diagnostic code.  However, the evidence of record at that time does not reflect findings of intervertebral disc syndrome or notations of incapacitating episodes requiring prescribed bedrest.  As such was not shown in the medical evidence of record at that time or alleged by the Veteran, the RO's failure to discuss the rating criteria under Diagnostic Code 5293 did not amount to CUE.  See Brown v. Principi, 15 Vet. App. 421, 425-26 (2002) (holding that the RO did not commit CUE because the evidence of record at the time of the contested rating decision did not show the symptoms necessary to apply to the diagnostic code identified by the appellant or that such an application would have manifestly changed the outcome of the rating decision).  

Essentially, the Veteran's allegation that a 60 percent rating was warranted under Diagnostic Code 5293 constitutes a disagreement as to how the evidence of record was weighed in the August 2005 rating decision.  As noted above, a disagreement with how the facts were weighed or evaluated is not CUE; rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App. at 313.  In this case, the facts are not in dispute, and the record reflects that the RO considered all pertinent rating criteria in evaluating the Veteran's low back disability.  

In sum, the RO applied the correct statutory and regulatory provisions to the correct and relevant facts.  There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Absent any evidence that RO failed to apply the correct statutory and regulatory provisions to the correct and relevant facts, a finding that the August 24, 2005, rating decision was clearly and unmistakably erroneous is not warranted.


ORDER

The appeal for entitlement to a rating higher than 40 percent for a low back disability is dismissed.

The Board having determined that the August 24, 2005, rating decision, which assigned an initial 10 percent rating for the Veteran's service-connected low back disability, did not contain CUE, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


